Opinión disidente del
Juez Asociado Señor Corrada Del Río,
a la cual se unen los Jueces Asociados Señores Re-bollo López y Rivera Pérez.
Nos corresponde determinar si existe una causa de ac-ción en daños y perjuicios a favor de un miembro de la Guardia Nacional de Puerto Rico contra sus oficiales supe-riores por actuaciones incidentales al servicio militar.
Dado que la mayoría se enfoca en discutir asuntos rela-cionados a la jurisdicción concurrente entre el foro estatal y el federal para entender en el caso, sin considerar la doc-trina enunciada por el Tribunal Supremo de Estados Uni-dos que prohíbe las causas de acción por daños ocurridos dentro del curso del servicio militar, disentimos.
I
A principios de 1996 la Guardia Nacional comenzó una investigación con el propósito de esclarecer los hechos re-lacionados a la desaparición de un vehículo propiedad del Gobierno federal, asignado a este cuerpo militar. Como parte de la pesquisa, en febrero y marzo de ese año se le tomaron dos declaraciones juradas al Sr. Carlos Cintrón Jácome (en adelante el demandante recurrido o señor Cin-trón Jácome). Este último ocupaba el cargo de reparador de equipo militar en el referido cuerpo.
En ambas ocasiones el demandante recurrido negó te-ner conocimiento sobre lo que se le preguntaba. Sin embargo, el 15 de marzo de 1996 éste ofreció una tercera de-claración jurada, en la cual relató los incidentes referentes a la desaparición del vehículo y su participación en los hechos.
Como resultado de la investigación, el 19 de agosto de 1996 la Guardia Nacional notificó al demandante recu-rrido, mediante carta firmada por el Coronel Francisco A. *325Márquez,(1) que se proponía tomar acción disciplinaria en su contra. Se le informó que se le formularían cargos por mutilación de propiedad del Gobierno federal, uso indebido de ésta y por deliberadamente ofrecer declaraciones jura-das falsas. Además, se le advirtió que tenía derecho a es-tudiar toda la prueba relacionada a su caso y a recibir ex-plicaciones adicionales sobre la acción propuesta.
Luego de ofrecérsele una oportunidad para expresar por escrito su posición respecto a los cargos imputados, el 18 de noviembre de 1996, mediante memorando suscrito por el coronel Carlos A. Córdova, la Guardia Nacional notificó al demandante recurrido que sería despedido de su puesto como reparador de equipo pesado. La notificación advertía, además, sobre los procedimientos mediante los cuales po-dría apelar esta decisión. (2)
Así las cosas, el 25 de agosto de 1997 el señor Cintrón Jácome presentó una demanda ante el Tribunal de Pri-mera Instancia, Sala Superior de Ponce (en adelante TPI), al amparo de la Regla 59 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y de la Ley Federal de Derechos Civiles, 42 U.S.C. see. 1983. La demanda fue presentada contra el *326Estado Libre Asociado de Puerto Rico, la Guardia Nacional y el general Emilio Díaz Colón (en adelante los demanda-dos peticionarios), y en ésta se solicitaba interdicto perma-nente, sentencia declaratoria y daños y perjuicios. En sín-tesis, alegó que había sido despedido por motivaciones claramente político-partidistas, ya que era un miembro re-conocido y activo del Partido Popular Democrático, en tanto que el general Emilio Díaz Colón era miembro reco-nocido del Partido Nuevo Progresista. Los demandados pe-ticionarios contestaron la demanda negando las alegacio-nes relacionadas al despido.
Luego de varios trámites procesales, el 11 de agosto de 1998 los demandados peticionarios solicitaron al TPI que dictara sentencia sumaria a su favor, a base de los siguien-tes argumentos: (1) que el foro de instancia carecía de ju-risdicción sobre la materia, (2) por falta de agotamiento de remedios administrativos, (3) por falta de una causa de acción que justificara la concesión de un remedio, y (4) por falta de parte indispensable.
En esencia, los demandados peticionarios trajeron a la atención del TPI la situación del demandante recurrido como empleado federal, y alegaron en consecuencia que te-nía que acumularse como parte al Gobierno de Estados Unidos. Igualmente, apuntaron a que sus labores como téc-nico de la Guardia Nacional eran incidentales al servicio militar y, por lo tanto, no justiciables en cualquier foro civil.
El 15 de noviembre de 1999 se celebró una vista eviden-ciaría en la cual se presentó como único testigo al Sr. Juan Marrero, quien en ese momento fungía como Oficial de Personal Federal de la Guardia Nacional. En su testimo-nio, Marrero explicó que, a tenor con el National Guard *327Technicians Act, 32 U.S.C. sec. 709,(3) el recurrido era em-pleado del Ejército de Estados Unidos.
El 15 de diciembre de 1999 el TPI dictó sentencia suma-ria a favor de los demandados peticionarios. Dicho foro ex-presó que éstos habían probado satisfactoriamente que el señor Cintrón Jácome era un empleado federal y que éste no había provisto evidencia en contrario. También resolvió que carecía de jurisdicción sobre la materia, ya que la fa-cultad del Ayudante General de la Guardia Nacional para contratar y despedir al recurrido emanaba de normas federales.
El señor Cintrón Jácome solicitó reconsideración, la cual fue denegada el 21 de enero de 2000. Luego, el 15 de febrero de 2000 éste presentó una apelación ante el Tribunal de Circuito de Apelaciones (en adelante TCA). Me-diante sentencia emitida el 29 de junio de 2001, el TCA resolvió que el foro estatal tenía jurisdicción sobre la ma-teria, basándose en nuestra decisión en Roberts v. U.S.O. Council of P.R., 145 D.P.R. 58 (1998). En consecuencia, re-vocó al foro de instancia y le devolvió el caso para la conti-nuación de los procedimientos.
Inconformes, los peticionarios recurren ante este Tribunal y señalan lo siguiente:
Erró el Honorable Tribunal de Circuito de Apelaciones al determinar que el Tribunal de Instancia tiene jurisdicción para adjudicar la causa de acción de autos [,] en contravención *328a la doctrina del Tribunal Supremo de los Estados Unidos que prohíbe las causas de acción contra oficiales militares que sur-gen en el curso del servicio militar rendido. Petición de certio-rari, pág. 5.
Expedimos el auto de certiorari mediante Resolución de 14 de diciembre de 2001. Entendemos que el error seña-lado se cometió. Veamos.
HH y.
A. Ausencia de causa de acción en reclamaciones intrami-litares por daños incidentales al servicio: Doctrina Feres
En 1950 el Tribunal Supremo de Estados Unidos resol-vió el normativo caso Feres v. United States, 340 U.S. 135 (1950). En esa ocasión, el Supremo federal tuvo ante su consideración una demanda incoada por unos soldados bajo el Federal Tort Claims Act (en adelante FTCA), 28 U.S.C. secs. 1346(b)(1) y 2671-2680, por alegados daños causados a éstos dentro del ámbito de la actividad militar. El Tribunal Supremo resolvió que el Gobierno federal no está sujeto a demandas bajo la FTCA por daños ocurridos a empleados militares en actos incidentales al servicio militar.
Fundamentó su decisión en dos argumentos principales. Primero, que las disposiciones de la FTCA son incompatibles con la naturaleza única de la relación entre el Go-bierno y las Fuerzas Armadas. Feres v. United States, supra, págs. 142-143. Segundo, que el Congreso, al aprobar la referida ley, no creó nuevas causas de acción, sino que meramente extendió responsabilidad al Gobierno federal bajo circunstancias que conllevarían responsabilidad privada. Feres v. United States, supra, pág. 141. Por lo tanto, al considerar que bajo los hechos en controversia no existía una causa de acción contra una persona privada, *329estimó el Tribunal que tampoco la había contra el Gobierno.(4)
El alcance de la doctrina tomó un giro importante varias décadas después con el caso Chappell v. Wallace, 462 U.S. 296 (1983). En Chappell v. Wallace, supra, el Supremo federal entendió en un reclamo de tipo Bivens(5) por discri-men racial dentro del ámbito del servicio militar, instado por cinco oficiales no comisionados (enlisted personnel) de la Marina de Estados Unidos. A base del razonamiento de Feres v. United States, supra, el Tribunal resolvió que el personal militar no tiene derecho a una causa de acción en daños contra sus superiores. Chappell v. Wallace, supra, pág. 300. Al así concluir de forma unánime, expresó el Supremo federal que esta prohibición responde a la estructura única que rige las fuerzas armadas y la injerencia exclusiva del Congreso en el campo militar. Chappell v. Wallace, supra, pág. 301. Además, tomó en consideración el hecho de que el Congreso ha legislado para establecer sistemas de compensación por muerte y accidente, así como procedi-mientos de quejas y agravios internos disponibles al personal militar. Para sustentar lo anterior, hizo alusión al Uniform Code of Military Justice, 10 U.S.C.A. sec. 938,(6) y a *330lo dispuesto en 10 U.S.C.A. see. 1552, en donde se crea una comisión para atender quejas presentadas por miembros de las fuerzas armadas y le otorga facultades para ordenar promociones de rango y el pago de sueldos de manera retroactiva.
Posteriormente, con la decisión United States v. Stanley, 483 U.S. 669 (1987), la doctrina Feres se concretó y definió de modo decisivo. En este caso, un militar retirado de-mandó al Gobierno por los daños que le ocasionó el habér-sele administrado la droga LSD, sin su conocimiento o con-sentimiento, como parte de un experimento llevado a cabo por el Ejército. El máximo foro federal expidió el recurso por entender que debía aclarar su decisión en Chappell v. Wallace, supra, ya que la confusión imperante al respecto había producido resultados incoherentes entre diferentes tribunales de circuito. U.S. v. Stanley, supra, pág. 676.
Así pues, con esta opinión el Tribunal Supremo de Es-tados Unidos aprovechó para armonizar a Feres v. United States, supra, con su progenie, al aclarar que la relación oficial-subordinado no es el fundamento crucial de la doc-trina, sino el aspecto de “incidental al servicio militar”. United States v. Stanley, supra, págs. 680-681.(7)
Asimismo, la decisión no consideró determinante la ley bajo la cual se reclaman los remedios, y redondeó la doc-trina a base de la prohibición de causas de acción en daños que surjan de actos “incidentales al servicio militar”.(8) Ex-*331plicó el Tribunal que, dado que la Constitución otorga ju-risdicción exclusiva al Congreso para reglamentar los asuntos de disciplina militar, la intrusión judicial en esos menesteres sería inapropiada. Al analizar el texto de la Constitución, ese alto foro expresó:
What is distinctive here is the specificity of that technically superfluous grant of power, and the insistence (evident from the number of Clauses devoted to the subject) with which the Constitution confers authority over the Army, Navy, and militia upon the political branches. All this counsels hesitation in our creation of damages remedies in this field. (Enfasis suplido.) United States v. Stanley, supra, pág. 682.
Así pues, la conclusión que puede colegirse de Feres v. United States, supra, Chappell v. Wallace, supra, y United States v. Stanley, supra, leídos en conjunto, es que se pro-híbe toda causa de acción en daños que surja de actos in-cidentales al servicio militar, independientemente de la re-lación entre las partes en controversia. Esto es así ya que los tribunales civiles deben prestar deferencia a las deci-siones militares, dada la peculiaridad de su estructura y disciplina.
Por lo tanto, el asunto medular del caso de autos es determinar si los daños que alega el demandante recurrido ocurrieron dentro del ámbito del servicio militar, para de ese modo dilucidar propiamente si éste tiene una causa de acción disponible.
B. Extensión de la doctrina Feres a casos dentro del con-texto del servicio civil en la Guardia Nacional
La figura de la Guardia Nacional se encuentra regla-mentada expresamente en el texto de la Segunda En-*332mienda a la Constitución de Estados Unidos,(9) a través de su precursor histórico: la “milicia”.(10) Según el profesor Tribe, la llamada “cláusula de la milicia” tiene el propósito de preservar la autonomía estatal sobre la Guardia Nacional. Véase L.H. Tribe, American Constitutional Law, 3ra ed., Nueva York, Ed. Foundation Press, 2000. Por tal razón, se tiende a caracterizar a la Guardia Nacional como una entidad completamente estatal.
Sin embargo, a pesar de que parte de la responsabilidad sobre este cuerpo militar es providencia de los estados, la Constitución federal confiere al Congreso control exclusivo sobre ciertos aspectos de su funcionamiento. De este modo, la Constitución federal dispone:
El Congreso tendrá facultad:
Para dictar reglas para llamar la milicia a fin de hacer cum-plir las leyes de la Unión, sofocar insurrecciones y repeler in-vasiones;
Para proveer para la organización, armamento y disciplina de la milicia y el gobierno de aquella parte de ella que estuviere al servicio de los Estados Unidos, reservando a los estados respectivos el nombramiento de los oficiales y la autoridad para adiestrar a la milicia de acuerdo con la disciplina pres-crita por el Congreso. (Énfasis suplido.) Art. I, Sec. 8, Const. E.E.U.U., L.P.R.A., Tomo 1, ed. 1999, págs. 167-168.
Como se puede observar, la Guardia Nacional es una agencia híbrida estatal y federal. Mientras que lo perti-nente a asuntos administrativos tales como el nombra-miento de oficiales y el entrenamiento de éstos es respon-sabilidad estatal, el prescribir normas para reglamentar todo lo referente a los procesos disciplinarios de las tropas *333es materia exclusiva del Congreso.(11) Esta jurisdicción ex-clusiva se explica por la peculiaridad de la relación oficial-subordinado, y los efectos perniciosos que podrían resultar si se permitiera a los tribunales involucrarse en asuntos de disciplina militar. E. Roy Hawkins, The Justiciability of Claims Brought by National Guardsmen Under the Civil Rights Statutes for Injuries Suffered in the Course of Military Service, 125 Mil. L. Rev. 99, 109 (1989).
Igualmente, el carácter sui géneris de los empleados de la Guardia Nacional refleja esta hibridez. La Guardia Na-cional combina personal militar y civil. Los empleados ci-viles se conocen comúnmente como “técnicos” o technicians, término que surge directamente del National Guard Technicians Act.(12) Sin embargo, aunque las funciones del personal civil corresponden a las de cualquier empleado civil en otra organización estatal o privada, su función se da en el particular contexto militar. De hecho, se ha resuelto que el trabajo de un técnico de la Guardia Nacional es una combinación de militar y civil, pero que estos dos aspectos del trabajo son inseparables. Wright v. Park, 5 F.3d 586, 589 (1er Cir. 1993). Además, estos técnicos tienen que si-multáneamente ser miembros de la Guardia Nacional en el rango especificado por el Secretario de la rama militar pertinente. 32 U.S.C.A. sec. 709(b).
Por ende, dado el carácter “inseparable” de las funciones civiles y militares de estos técnicos, las funciones de estos empleados civiles de la Guardia Nacional son incidentales al servicio militar, y como tal, cubiertas por la doctrina resultante de los antes citados casos Feres v. United States, Chappell v. Wallace y United States v. Stanley.
*334A esos efectos, nos parece ilustrativo el citado caso Wright v. Park. En Wright v. Park, supra, la Corte de Ape-laciones de Estados Unidos para el Primer Circuito atendió precisamente la controversia ante nuestra consideración: la procedencia de una acción de daños y perjuicios por ale-gada violación a los derechos civiles contra oficiales milita-res superiores, por una persona empleada con la Guardia Nacional según las disposiciones del National Guard Technicians Act.
El Primer Circuito concluyó que la naturaleza dual pero indivisible del trabajo de los técnicos de la Guardia Nacio-nal hacen que cualquier acción dirigida a la función civil del técnico sea incidental al servicio militar, por lo que es-taría proscrita por Feres v. United States, supra y su progenie. (13)
A base de este estado de derecho, procedemos a diluci-dar la controversia de autos.
hH hH hH
La controversia de autos se suscitó mientras el deman-dante recurrido se desempeñaba como “técnico” de la Guar-dia Nacional de Puerto Rico, cuerpo militar del cual era miembro enlistado. Además, las labores que éste realizaba, y de las cuales surgen los actos que dan base a la reclama-ción de autos, eran incidentales a su membresía en dicho cuerpo, tanto por su naturaleza como por la forma en que están descritas en la ley que las crea.(14) De igual modo, el proceso disciplinario al que el demandante recurrido fue *335sometido se produjo dentro de la cadena de mando inhe-rente a la actividad militar. Así pues, entendemos que en ausencia de un mandato legislativo en contrario, no existe base racional para no extender al caso de autos los postu-lados de la doctrina Feres.
Ciertamente, en el presente caso está presente la pre-misa básica que sustenta a Feres v. United States, supra, y su progenie, entiéndase, la no intervención de los tribuna-les con asuntos incidentales a la actividad militar dada la singularidad de la estructura y la disciplina de las fuerzas armadas. Este postulado es tan fundamental que el Tribunal Supremo de Estados Unidos ha aplicado la doctrina Feres indistintamente de la ley por la cual se reclama, y de la identidad y relación entre las partes en controversia. (15)
Por consiguiente, sostenemos que la Guardia Nacional es un cuerpo militar cuya jurisdicción disciplinaria recae exclusivamente sobre el Congreso, igual que las ramas mi-litares tradicionales. Similarmente, la capacidad en que se emplean los técnicos de este cuerpo, a pesar de ser híbrida, es preponderantemente militar, y por ello los actos de estos empleados se consideran incidentales al servicio militar. Por lo tanto, aplicaríamos al caso de autos la doctrina Feres.
Por el contrario, la opinión mayoritaria se centra en dis-cutir la presunción de jurisdicción concurrente de los tribunales estatales y federales para atender casos surgidos al amparo del derecho federal. Explica, además, que la ex-cepción a este principio es que haya una determinación expresa en contrario por parte del Congreso, o que el Tribunal Supremo federal lo haya declarado así cuando en-tienda que la intención del Congreso a esos efectos es pal-mariamente clara. Así, concluye que ninguna de esas dos circunstancias ocurre en el caso de autos, por lo que pode-mos entender en éste. No estamos de acuerdo.
*336El presente recurso no requiere que determinemos a qué foro le corresponde atender el caso, sino determinar si existe una causa de acción en daños a favor del deman-dante recurrido. En relación con la controversia que nos atañe, el máximo foro federal resolvió clara y expresa-mente la inexistencia de causas de acción por daños y per-juicios dimanantes de actos ocurridos dentro del ámbito militar (incident to military service). United States v. Stanley, supra, págs. 680-681; Chappell v. Wallace, supra, pág. 300. A esos efectos, el Supremo federal expresó que la ra-zón para dicha postura responde a que:
[cjenturies of experience have developed a hierarchical structure of discipline and obedience to command, unique in its application to the military establishment and wholly different from civilian patterns. Civilian courts must, at the very least, hesitate long before entertaining a suit which asks the court to tamper with the established relationship between enlisted military personnel and their superior officers', that relationship is at the heart of the necessarily unique structure of the Military Establishment. (Énfasis suplido.) Chappell v. Wallace, supra, pág. 300.
Por lo tanto, la discusión de si debe ser el foro federal o el estatal el que atienda el caso es irrelevante, ya que lo que ha resuelto el Tribunal Supremo federal es que las controversias por daños incidentales al servicio militar se tienen que resolver dentro de las estructuras de justicia militar pertinentes, de acuerdo con la reglamentación que el Congreso, como cuerpo con jurisdicción exclusiva para reglamentar la disciplina de la Guardia Nacional, apruebe al respecto. Así pues, no existen causas de acción por actos de esa naturaleza en los tribunales civiles.
Del mismo modo, la mayoría expresa que el Tribunal Supremo de Estados Unidos no se ha expresado en torno a acciones como la de autos, cuya controversia es entre un “mero empleado de la Guardia Nacional” y el E.L.A. Reite-*337ramos que esa no es la controversia medular del caso.(16) A la luz de United States v. Stanley, supra, el asunto juris-diccional cardinal es determinar si la controversia surge de hechos incidentales al servicio militar. En consecuencia, la pregunta de rigor para los tribunales al evaluar la existen-cia de una causa de acción en asuntos como el de autos no es ¿cúales son las partes en controversia?, o ¿bajo el palio de qué ley surge la causa de acción?, sino: ¿es la controver-sia incidental al servicio militar?
Por ende, al resolver como lo hizo, la mayoría al menos debió explicar por qué entiende que los hechos en contro-versia no se suscitaron dentro del ámbito militar.(17) Más importante aún, debió explicar por qué entiende que debe-mos separarnos de lo establecido por el más alto foro federal, en el sentido de que no se fomenta que los tribunales civiles entren a evaluar la sabiduría de las decisiones to-madas dentro de la esfera militar, dada la peculiar natura-leza y estructura disciplinaria de las fuerzas armadas.(18)
*338IV
En conclusión, sostenemos que si bien el TPI, ante los hechos del caso de epígrafe, concluyó correctamente que carecía de autoridad para adjudicar daños sobre el despido del demandante recurrido, se fundamentó equivocada-mente en que el foro estatal no tiene jurisdicción para dilucidar asuntos en que son de aplicación leyes y jurispru-dencia federal.
De igual modo, el TCA correctamente revocó este pro-nunciamiento del TPI al resolver que, como regla general, los tribunales de Puerto Rico pueden dilucidar y adjudicar controversias tomando como base el derecho federal. Sin embargo, tanto dicho foro como la mayoría de este Tribunal se equivocan al concluir que existe una causa de acción en los tribunales estatales por daños incidentales al servicio militar, sin considerar la doctrina Feres, explicada detalla-damente en esta opinión. Al así decidir, obviaron que es mediante los procedimientos internos de justicia militar, establecidos por el Congreso para reglamentar el quehacer de las tropas, que un empleado militar puede reclamar da-ños y perjuicios contra sus superiores.
Por no resolver de este modo la mayoría, disentimos.

 Para ese entonces, el coronel Márquez ocupaba el puesto de Surface Mainte-nence Manager de la Guardia Nacional.


 Anejo a esta notificación, la Guardia Nacional incluyó un documento intitu-lado Adverse Action Appeal Rights-Original Decision, el cual expresa:
“If you consider this adverse action improper, you may appeal the decision by requesting an appellate review by the Adjutant General or an administrative hearing but not both. The appellate review involves an overall review of the official adverse action case file maintained in the Human Resources Office (HRO), together with any additional information you may provide. An administrative hearing affords you the opportunity to have a National Guard Hearing Examiner gather all available facts through an administrative hearing and then provide findings and recommendations to the Adjutant General who will then issue the appellate decision. Should you elect to appeal the decision, you have the right to be represented by an attorney or other representative of your choosing.
“The Adjutant General will render the appellate decision as soon as possible after the appellate review has concluded or after review of the hearing examiner’s report and recommendation. An appellate decision by the Adjutant General will cancel the adverse action, sustain it, or substitute a less severe penalty. The right to appeal extends no further than the Adjutant General of Puerto Rico.” Véase Apén-dice, pág. 75.


 Esta ley dispone lo siguiente:

“See. 709. Technicians: employment, use, status

“(a) Under regulations prescribed by the Department of the Army ... persons may be employed as technicians in
“(1) the administration and training of the National Guard....
“(2) the maintenance and repair of supplies issued to the National Guard or the Armed Forces.
“(d) A technician employed under subsection (a) is an employee of the Department of the Army or the Department of the Air Force as the case may be, and an employee of the United States.” (Enfasis suplido).


 Se expresó el Supremo federal de la siguiente manera:
“One obvious shortcoming in these claims is that plaintiffs can point to no liability of a “private individual” even remotely analogous to that which they are asserting against the United States .... Nor is there any liability ‘under like circumstances,’ for no private individual has power to conscript or mobilize a private army with such authorities over persons as the Government vests in echelons of command.” Feres v. U.S., supra, págs. 141-142.


 Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971). Este caso resuelve que una violación de derechos constitucionales por parte de funcionarios federales puede dar lugar a una acción en daños contra éstos, aun en ausencia de una ley que autorice tal remedio.


 “Sec. 938. Art. 138. Complaints of wrongs
“Any member of the armed forces who believes himself wronged by his commanding officer, and who, upon due application to that commanding officer, is refused redress, may complain to any superior commissioned officer, who shall forward the complaint to the officer exercising general court-martial jurisdiction over the officer against whom it is made. The officer exercising general courtmartial jurisdiction shall examine into the complaint and take proper measures for redressing the wrong *330complained of; and he shall, as soon as possible, send to the Secretary concerned a true statement of that complaint, with the proceedings had thereon.”


 United States v. Stanley, 483 U.S. 669, 680-681 (1987), establece: “since Feres did not consider the officer-subordinate relationship crucial, but established instead an ‘incident to service’ test, it is plain that our reasoning in Chappell does not support the distinction Stanley would rely on.” (Énfasis suplido.)


 A pesar de que los casos que la Corte citó para ilustrar la inconsistencia en la doctrina se resolvieron a base de diferentes leyes, la mayoría en United States v. Stanley, supra, no fundamenta su ratio decidendi a base de ley específica. Es decir, no auscultó los propósitos y las peculiaridades de la ley bajo la cual se reclamaba para así concluir que las acciones en daños incidentales al servicio militar no se permitían específicamente bajo esa fuente legal.
Los casos que citó la opinión para señalar la inconsistencia de los tribunales de circuito fueron los siguientes: Jorden v. National Guard Bureau, 799 F.2d 99 (3er *331Cir. 1986) (caso al amparo de 42 U.S.C.A. sec. 1983); Trerice v. Summons, 755 F.2d 1081 (4to Cir. 1985) (42 U.S.C.A. secs. 8787 1985-1986); Mollnow v. Carlton, 716 F.2d 627 (9no Cir. 1983) (Bivens v. Six Unknown Fed. Narcotics Agents, supra, y 42 U.S.C.A. secs. 1985-1986), y Gaspard v. U.S., 713 F.2d 1097 (5to Cir. 1983) (Bivens v. Six Unknown Fed. Narcotics Agents, supra, y FTCA). Véase United States v. Stanley, supra, pág. 676.


 “Siendo necesaria para la seguridad de un Estado libre una milicia bien organizada, no se coartará el derecho del pueblo a tener y portar armas.” Emda. II, Const. EE.UU., L.P.R.A., Tbmo 1, ed. 1999, pág. 181.


 Véase E. Roy Hawkins, The Justiciability of Claims Brought by National Guardsmen Under the Civil Rights Statutes for Injuries Suffered in the Course of Military Service, 125 Mil. L. Rev. 99, 102 (1989).


 Al amparo de esta autoridad, el Congreso ha aprobado legislación con el propósito de prescribir normas de disciplina en la Guardia Nacional, además de crear el “National Guard Bureau”, cuerpo adjunto a los Departamentos del Ejército y de la Fuerza Aérea, cuya responsabilidad principal es el asegurarse de que la Guar-dia Nacional de cada estado o territorio cumpla con la reglamentación federal refe-rente a la disciplina y preparación de las tropas. Véase 10 U.S.C.A. see. 10501 et seq.


 32 U.S.C.A. see. 709. Este estatuto proveyó específicamente para que este personal se considere como empleados federales. Véase escobo 3.


 Explicó dicho foro:
"... While a technician’s job is a composite containing both civilian and military pieces, the job’s dual aspects are inseparable; they are like Chang and Eng joined at the chest.
“Since a technician’s dual roles are too tightly imbricated to be pried apart at a litigant’s whim, appellant necessarily suffered the injury of which he complains in his military capacity.” Wright v. Park, 5 F.3d 586, 591 (1er Cir. 1993).


 Véase esc 3.


 Recordemos que United States v. Stanley, supra, aclaró que el elemento fundamental de la doctrina Feres es que el daño por el cual se reclama sea incidental al servicio militar, y no la identidad o la capacidad de las partes.


 Expresó la mayoría en United States v. Stanley, supra, pág. 684, que:
.. [t]he availability of a damages action under the Constitution for particular injuries (those incurred in the course of military service) is a question logically distinct from immunity to such an action on the part of particular defendants.” (Énfasis en el original).


 Los tribunales han aplicado este estándar liberahnente. Por ejemplo, el máximo foro federal ha extendido la doctrina a casos en que los demandantes eran personas no militares subrogadas en los derechos de militares, Stencel Aero Engineering Corp. v. United States, 431 U.S. 666 (1977); a reclamaciones por personal mili-tar franco de servicio al momento de sufrir los daños, United States v. Shearer, 473 U.S. 52 (1985), y a reclamaciones de empleados militares por daños causados por empleados federales no militares, United States v. Johnson, 481 U.S. 681 (1987).


 Además de Feres y su progenie, que se limita a pautar la ausencia de causas de acción por daños ocasionados dentro del ámbito del servicio militar, el Tribunal Supremo federal resolvió Gilligan v. Morgan, 413 U.S. 1 (1973). En ese caso, se cuestionó si el poder congresional sobre la milicia se socavaría de permitírsele a una corte de distrito federal examinar el patrón de entrenamiento, de armamento y ór-denes en general de la Guardia Nacional, para así determinar si éste fue apropiado a la luz de unos hechos específicos. Resolviendo en la afirmativa, el Supremo federal expresó:
“It would be difficult to think of a clearer example of the type of governmental action that was intended by the Constitution to be left to the political branches directly responsible —as the Judicial Branch is not— to the electoral process. Moreover, it is difficult to conceive of an area of governmental activity in which the courts have less competence. The complex, subtle, and professional decisions as to the composition, training, equipping, and control of the military force are essentially profes*338sional military judgments, subject always to civilian control of the Legislative and Executive Branches.” (Énfasis en el original suprimido y énfasis suplido.) Gilligan v. Morgan, supra, pág. 10.